ORDER

PER CURIAM.
Movant appeals his denial of post-conviction relief pursuant to Supreme Court Rule 24.035 without an evidentiary hearing. Mov-ant was charged by indictment with rape; Section 566.030 RSMo 1994; sodomy, Section 566.060 RSMo 1994; and kidnapping, Section 565.110 RSMo 1994. Movant plead guilty to the charges and was sentenced to five years for kidnapping, consecutive to two twenty-year concurrent sentences for rape and sodomy. The sentences were ordered to run concurrently to a twenty-year sentence that the movant was already serving for a separate conviction in the City of St. Louis.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).